DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/22/22 (hereinafter “Initial Response”) and 7/22/22 (hereinafter “Response”) have been entered. Examiner notes that claims 1, 12 have been amended and claims 15 and 16 are new. Claims 1-16 remain pending in the application including claims 10-11 which are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, the phrase “assigning a weight to the data generated from the image, and only taking the image into consideration if the assigned weight is above a predetermined quality threshold” fails to comply with the written description requirement because it was not described in the originally filed specification and thus is considered to be new matter. As pointed out in the Response the closest disclosure in Applicant’s specification to support this phrase is in [0104] of Applicant’s PG Pub stating:  
Picture quality can be assessed initially by comparing it to a reference card and later by using standard means and accordingly the strength/weight of the data generated from the pictures is determinate. If picture quality is not be sufficient to make a reliable diagnosis, the inquirer is asked to repeat the picture taking and/or moving the camera in a video format above the skin and/or will be asked more questions.
While the description supports that the data generated from the image may be associated with/include a strength/weight that is determinate of the picture quality, this passage does not support assigning a weight and only considering the image when the weight is above a predetermined quality threshold. For at least these reasons this amended limitation is considered to be new matter.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the phrase “i. acquire via the processor information about a profile of the user, analyzing external sources comprising at least one of health organization databases, social networks, user profile databases, user-generated content, video channels” renders the claim indefinite because it is unclear what the product of the analysis is and how the analysis of the external sources might be connected to the acquiring of information about the profile of a user. Looking to Applicant’s published Specification for clarification, [0057] and [0081] help provide clarity stating that “information about the patient can be obtained by analysing external sources.” Examiner suggests amending the claims to clarify that product of the analysis of the external sources is the acquired information about the user.
Regarding claim 5, the phrase “external sources” renders the claim indefinite because it lacks clear antecedent basis. Specifically, it is unclear if “external sources” introduces additional external sources to those introduced in step i. of claim 1 or if they are referring back to the same external sources in claim 1.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-9 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 and 15 are drawn to a system for diagnosing skin lesions of a user, which is within the four statutory categories (i.e., machine). Claims 12-14 and 16 are drawn to a system for managing dermatological side effects of a drug administered to a patient, which is within the four statutory categories (i.e., machine).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. A computer system for diagnosing skin lesions of a user, comprising:
a processor;
and a memory communicatively coupled to the processor comprising computer- readable instructions that when executed by the processor cause the computer system to:
i. acquire via the processor information about a profile of the user, analyzing external sources comprising at least one of health organization databases, social networks, user profile databases, user-generated content, video channels; ** just describing the source of the data being acquired and analyzed
ii. acquire at least one user lesion image and assess image quality via the processor, assigning a weight to the data generated from the image, and only taking the image into consideration if the assigned weight is above a predetermined quality threshold;
iii. apply via the processor one or more deep learning techniques, trained on a lesion image database, on the acquired image to identify a correlated known lesion type;
iv. present the user via the processor a first question about the lesion;
v. acquire via the processor the user's response to said first question;
vi. process via the processor the user's response, user lesion image and information about the user profile and if a diagnosis cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion, said another question being dynamically proposed based on the user's profile and the user's answers to previous questions and analysis of images provided;
vii. repeat steps ii to vi until a diagnosis can be made;
viii. present the diagnosis to the user via the processor; and 
ix. add lesion images to the lesion image database, after the diagnosis is confirmed, to improve diagnosis specificity of said one or more deep learning techniques.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because acquiring information about a user including analyzing external sources, acquiring and assessing image quality of a user lesion image only taking it into consideration if the assigned weight is above a predetermined quality threshold, identifying a correlated known lesion type on the acquired image, presenting a question about the lesion to a user and acquiring a response, processing the user response, lesion image, and information about the user to determine a diagnosis, if a diagnosis cannot be made determine if another question should be asked or to request an additional image, wherein the question is dynamically proposed, and repeating the steps until a diagnosis can be made under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. a processor and memory coupled to the processor, mobile computing device, and digital camera). Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., the deep learning techniques, trained on a lesion image database of claims 1 and 11, or the natural language processing component of claim 2) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 12 is that Claim 12 recites a system that analyzes a skin lesion using an image and a patient response and informing a user if the skin lesion is related to an administered drug, whereas Claim 1 recites a system that analyzes a skin lesion using an image, user profile and a patient response and presenting a user with a diagnostic of the lesion (which could be related to an administered drug). 
Dependent claims 2-9, 13, and 14-16 include other limitations for example claim 2 recites further details as to components of the system that assist a user to acquire images and patient data, e.g., a mobile device running an application with a digital camera, claim 3 recites further details as to how questions are formulated and processed using natural language processing, claims 4-8 recites that further details about the patient are gathered from external sources, claims 9 and 13 recite that a treatment is recommend in addition to a diagnosis, claim 14 recites a specific drug that the lesion is determined to be related to, claims 15 and 16 recite the diagnosis is confirmed by a dermatologist or a histology; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 12.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, claims 1-9 and 12-16 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A computer system for diagnosing skin lesions of a user, comprising: 
a processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a memory communicatively coupled to the processor comprising computer- readable instructions that when executed by the processor cause the computer system to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
i. acquire via the processor information about a profile of the user, analyzing external sources comprising at least one of health organization databases, social networks, user profile databases, user-generated content, video channels (apply it/use computer as tool/equivalent - see MPEP 2106.05(f) – to the extent that a database is a computer structure, Examiner notes that, e.g., a health organization database is merely describing the data being analyzed and it physical structure is not actually positively recited); 
ii. acquire at least one user lesion image and assess image quality via the processor, assigning a weight to the data generated from the image, and only taking the image into consideration if the assigned weight is above a predetermined quality threshold (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
iii. apply via the processor one or more deep learning techniques, trained on a lesion image database, on the acquired image to identify a correlated known lesion type (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
iv. present the user via the processor a first question about the lesion (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
v. acquire via the processor the user's response to said first question (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
vi. process via the processor the user's response, user lesion image and information about the user profile and if a diagnosis cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion, said another question being dynamically proposed based on the user's profile and the user's answers to previous questions and analysis of images provided (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
vii. repeat steps ii to vi until a diagnostic can be made; and 
viii. present the diagnosis to the user via the processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)); and
ix. add lesion images to the lesion image database, after the diagnosis is confirmed, to improve diagnosis specificity of said one or more deep learning techniques (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (Examiner notes that the phrase “to improve diagnosis specificity …” is a merely intended use/expected result limitation of which there is no nexus to how the intended use/expected result is achieved by the claim, for example, it is unclear how diagnosis specificity would be improved merely by adding images to a database).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of acquiring information about a user including analyzing external sources, acquiring and assessing image quality of a user lesion image only taking it into consideration if the assigned weight is above a predetermined quality threshold, identifying a correlated known lesion type on the acquired image, presenting a question about the lesion to a user and acquiring a response, processing the user response, lesion image, and information about the user to determine a diagnosis, if a diagnosis cannot be made determine if another question should be asked or to request an additional image, wherein the question is dynamically proposed, and repeating the steps until a diagnosis can be made by utilizing a general purpose a processor and memory coupled to the processor, mobile computing device, and digital camera;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see pp. 11-14 & 37-39 of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a processor and memory coupled to the processor, mobile computing device, and digital camera) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting a diagnosis to the user and adding lesion images to a lesion image database– see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “present the diagnostic to the user via the processor”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, representative claim 1 and analogous independent claim 12 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-9, 13, and 14-16 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2 recites further details as to components of the system that assist a user to acquire images and patient data, e.g., a mobile device running an application with a digital camera (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 3 recites further details as to how questions are formulated and processed using natural language processing (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 4-8 recites that further details about the patient are gathered from external sources (merely further limiting the abstract idea). 
Claims 9 and 13 recite that a treatment is recommend in addition to a diagnosis (merely further limiting the abstract idea). 
Claim 14 recites a specific drug that the lesion is determined to be related to (merely further limiting the abstract idea). 
Claims 15 and 16 recite the diagnosis is confirmed by a dermatologist or a histology (merely further limiting the abstract idea). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-9 and 12-16 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a processor and memory coupled to the processor, mobile computing device, and digital camera) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see pp. 11-14 & 37-39 of Applicant’s originally filed specification) – e.g., Applicant’s specification p. 11 ¶ 6 discloses that diagnosis process may be performed “on any user device or terminal (computer, mobile phone, tablet etc.)” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of acquiring information about a user including analyzing external sources, acquiring and assessing image quality of a user lesion image only taking it into consideration if the assigned weight is above a predetermined quality threshold, identifying a correlated known lesion type on the acquired image, presenting a question about the lesion to a user and acquiring a response, processing the user response, lesion image, and information about the user to determine a diagnosis, if a diagnosis cannot be made determine if another question should be asked or to request an additional image, wherein the question is dynamically proposed, and repeating the steps until a diagnosis can be made;
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting a diagnosis to the user and adding lesion images to a lesion image database – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “present the diagnosis to the user via the processor”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a general purpose processor and memory coupled to the processor, mobile computing device, and digital camera; 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-9 and 12-16 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The rejection under 35 U.S.C. $103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record over US 2012/0008838 to Guyon et al (hereinafter “Guyon”) generally discloses a system for diagnosing melanoma, i.e., a skin lesion of a user, by acquiring identification information about a profile of a user and retrieving user profile information from a database, acquiring at least one user lesion image, assessing the image quality by pre-processing the image and rejecting it if below an analyzed threshold, applying machine learning techniques, e.g., a neural network, to the acquired image to decision of melanoma risk being high, low, or no-call, and in the case of no call providing a comment to the user to take another picture, and presenting a diagnosis, e.g., high or low risk of melanoma to the user. However, Guyon at a minimum does not specifically disclose that the machine learning techniques used are deep learning techniques, and if a diagnosis cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion, said another question being dynamically proposed based on the user's profile and the user's answers to previous questions and analysis of images provided; vii. repeat steps ii to vi until a diagnosis can be made; and ix. add lesion images to the lesion image database, after the diagnosis is confirmed, to improve diagnosis specificity of said one or more deep learning techniques.
US 2020/0051238 to El Harouni et al (hereinafter “El Harouni”) generally discloses that it was old and well known in the art for medical image analysis systems utilizing machine learning techniques to utilize deep learning techniques. However, Harouni does not make up for all of the deficiencies of Guyon because at a minimum Harouni does not disclose, if a diagnosis cannot be made, decide whether to formulate another question to the user or request an additional image of the lesion, said another question being dynamically proposed based on the user's profile and the user's answers to previous questions and analysis of images provided; vii. repeat steps ii to vi until a diagnosis can be made; and ix. add lesion images to the lesion image database, after the diagnosis is confirmed, to improve diagnosis specificity of said one or more deep learning techniques.
US 2016/0361025 to Reicher et al (hereinafter Reicher) generally discloses a system that utilizes machine learning to diagnose a skin lesion by providing a diagnosis or a set of diagnoses in response to acquiring answers to questions from a user and after acquiring and processing an image. The system of Reicher further, after a diagnosis is made, prompt a user to answer additional questions or provide additional images, however, in the case of an inconclusive finding, only prompts the user for an additional image. 
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, the rejection of the claims under 35 USC 103 is withdrawn.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 8-17.
Applicant on pp. 8-11 takes the position that the claims should be eligible under MPEP 2106.05 Eligibility Step 2B because automation of specific tasks to accomplish an improved result that previously could only be performed subjectively by humans can rise to the level of subject matter eligibility by attempting to analogize the claims to the Federal Circuit’s holding in McRO where the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. 
This argument is not persuasive. Initially, while applicant’s remarks attempt to draw a difference between the mental process of a dermatologist and a machine learning algorithm where a doctor’s mental process is hampered by subjective human bias, Examiner notes that machine learning algorithms also have biases based on the data they are trained on. 
Further, while Applicant points to [0126] of the Specification as providing a fundamentally different process including saving a confirmed diagnosis to the image database, using an algorithm to improve diagnosis specificity, presumably by retraining the claimed deep learning techniques, there is no nexus in the claims to the process as the claims merely recite saving the image and the intended result of saving the image. Furthermore, based on Applicant’s specification it is unclear how this increased accuracy and speed is achieved. The mere recitation of “use an algorithm” amounts to a black box which presents issues of written description. Said another way, if this is Applicant’s inventive concept, why is there not further disclosure explaining how these improvements are realized? 
Applicant is correct that amending the claims to recite specific steps of running a machine learning model on a live data set to reach a diagnosis, then adding that information to a database, retraining the machine learning model, and then executing the retrained machine learning model would make progress in overcoming the 35 USC 101 rejection of the claims, however, the claims have not been amended in this manner. Instead, the claims merely recite utilizing a trained model and saving an image to a database. Examiner notes that the training/retraining of the model is not actually claimed and neither is implementing a retrained model. 
For at least these reasons Applicant’s arguments analogizing the claims to McRO are not persuasive. See Response pp. 8-11. Further, specifying who/what confirms the diagnosis does not change the interpretation of the claims under 101 as it merely further limits the abstract idea and is not considered in the analysis of if an additional element or combination of additional elements amount to significantly more than the judicial exception under Step 2B of the Eligibility analysis.

Applicant on pp. 11-16 of the Response takes issue with the Examiner’s rejection of the claims under step 2A prong one as reciting a mental process. However, as discussed above, the claims are not interpreted as reciting a mental process and instead are rejected as reciting a certain method of organizing human activity without integrating the judicial exception into a practical application or reciting significantly more. Therefore Applicant’s arguments are not persuasive. 
Applicant on pp. 15-16 of the Response takes issue with how Examiner has broken out portions of the claim into portions reciting the abstract idea and portions that are additional elements and that in doing so the claim “language no longer corresponds to the scope of applicant’s invention as defined by applicant’s specification.” Examiner disagrees. In order to properly follow the two part Alice/Mayo test established by The Supreme Court, one must first establish if an abstract idea is recited in the claims. As identified above, the claims do recite an abstract idea. Then, proceeding onto prong two, a determination must be made as to if the additional elements of the claims integrate the recited abstract idea into a practical application.
As discussed above, the limitation “apply via the processor one or more machine learning techniques on the acquired image to identify a correlated known lesion type” is broken out into being part of the abstract idea (underlined) and as reciting additional elements (bolded). Identifying a correlated known lesion type from an acquired image is part of the abstract idea and is something that doctors can easily perform in their mind. In evaluating if the additional element “apply via the processor one or more machine learning techniques” incorporates the abstract idea into a practical application a number of considerations are evaluated. See 2106.04(d)(I). In this case, this additional element still amounts to a generic recitation of a processor applying a machine learning model (i.e., the deep learning techniques) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). While Applicant points to [0006] of the Specification as reciting that deep learning techniques allows for millions of images in a database to be analyzed, there is no nexus to this in the presently amended claims. Examiner agrees that the human mind cannot practically analyze millions of images. Instead, as presently amended the claims only require one image to be analyzed to identify a correlated known lesion type. Therefore Applicant’s argument is not persuasive.
Applicant further states on pp. 15-16 of the Response that “Deep learning is a very sophisticated branch of artificial intelligence and requires highly-trained people and specific expertise to carry it out. Hence, claim 1 is not directed toward a mental process or an abstract idea.” Examiner disagrees with Applicant’s conclusion. As stated above, the recitation of using a process to perform deep learning techniques is an additional element to the recited abstract idea. In considering the additional element, it amounts to nothing more than using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). While the field of Deep Learning can be very sophisticated the bare recitation of executing a deep learning model is not. Applicant is encouraged to amend the claims to flesh out what specific deep learning model is utilized and the specific steps the deep learning model takes to process a received image and identify a match. For all the reasons stated above, the mere recitation of a deep learning model is not indicative of incorporation of the abstract idea into a practical application. 
Applicant’s arguments directed toward the 101 rejection of claim 12 is not persuasive for at least the same reasons.

Applicant's arguments directed toward the 103 rejection of claim has been fully considered and in light of the amendments and arguments are persuasive. Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686